Case 19-81146-SKH       Doc 3     Filed 08/02/19 Entered 08/02/19 08:45:00           Desc Main
                                  Document      Page 1 of 1




                                               Certificate Number: 03621-NE-CC-032924137


                                                             03621-NE-CC-032924137




                    CERTIFICATE OF COUNSELING

I CERTIFY that on June 5, 2019, at 3:02 o'clock PM EDT, Aprilbie Q Bunting
received from Credit Card Management Services, Inc. d/b/a Debthelper.com, an
agency approved pursuant to 11 U.S.C. 111 to provide credit counseling in the
District of Nebraska, an individual [or group] briefing that complied with the
provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   June 5, 2019                           By:      /s/Bill Sheehan


                                               Name: Bill Sheehan


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
